                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

MICHAEL JERMAINE GREENE,

          Plaintiff,

v.                                 Civil Action No. 2:17-cv-02897

DAVID BALLARD, et al.,

          Defendants.

                   MEMORANDUM OPINION AND ORDER



          Pending are a motion to dismiss (ECF No. 34), filed by

defendants Ballard, Frame, Clifford, Mitchell, and Snider, on

March 27, 2018, the plaintiff’s Motion for Preliminary

Injunction and/or Protective Order (ECF No. 47), filed June 8,

2018, and the plaintiff’s Motion Requesting Order to be Moved

from Mount Olive Correctional Complex if New Offer of Settlement

is Refused (ECF No. 118), filed November 26, 2018.


          This action was previously referred to United States

Magistrate Judge Dwane L. Tinsley who, on February 25, 2019,

submitted his Proposed Findings and Recommendation (“PF&R”)

pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B).    On

March 8, 2019, plaintiff Greene filed a timely objection to the

PF&R.   Defendants have    neither objected nor responded to the

plaintiff’s objection.
           Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”     Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (emphasis in original) (quoting 28 U.S.C. 636(b)(1)).


           The plaintiff objects to the magistrate judge’s

finding that, inasmuch as the plaintiff has failed to

demonstrate by a clear showing that he will likely succeed on

the merits, he is not entitled to preliminary injunctive relief.

See PF&R 4-6.   Thus, the magistrate judge recommended that the

court deny the plaintiff’s motion for preliminary injunction as

well as his Motion Requesting an Order to be Moved from Mount

Olive Correctional Complex if New Offer of Settlement is

Refused, which motion requests a move to the Northern

Correctional Facility and placement in a behavior management

program.   The magistrate construed this as an additional motion

for preliminary or permanent injunctive relief.    PF&R 4.

Accordingly, with respect to the plaintiff’s pending motions,

the magistrate judge examined in his PF&R whether the plaintiff

made a sufficient showing that he was entitled to a preliminary

injunction.


                                 2
          To obtain a preliminary injunction, a movant must

demonstrate that “(1) he is likely to succeed on the merits; (2)

he is likely to suffer irreparable harm in the absence of

preliminary relief; (3) the balance of equities tips in his

favor; and (4) an injunction is in the public interest.”     See

Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7

(2008); The Real Truth About Obama, 575 F.3d 342 (4th Cir.

2009).   All four factors must be satisfied to “justify this

extraordinary relief.”   PF&R 6 (citing Real Truth, 575 F.3d at

347).


          The magistrate judge concluded that, in liberally

construing the plaintiff’s motions, which, “appear to seek

injunctive relief in the form of a court order to release him

from segregation and transfer him to another correctional

facility,” the plaintiff has not “clearly shown” that he is

likely to succeed on the merits or suffer irreparable harm if

preliminary injunctive relief is not granted.    PF&R 6.   The

plaintiff “asserts that he can meet the criteria” for an

injunction, but “fails to make any specific request for

injunctive relief.”   PF&R 4.   Instead, plaintiff merely states

that “the court should issue an injunction holding that the

defendants, or their agents, cannot prevent the plaintiff from




                                 3
receiving clearance for the reason that they don’t ‘have a lot

to lose.’”   PF&R 4 (citing ECF No. 47 at 1).


           Turning to the plaintiff’s objection, Greene simply

reiterates the allegations stated in his complaint and motions

that seek injunctive relief, and then asserts that he is thus

entitled to a preliminary injunction or a protective order.     See

Obj. 1.   Accordingly, the objection is deemed to be without

merit.    It is clear from the plaintiff’s pending motions that at

least two of the four elements of preliminary injunctive relief

have not been satisfied, namely, that plaintiff is likely to

succeed on the merits or suffer irreparable harm, as correctly

noted in the magistrate’s PF&R.


           The court, accordingly, ORDERS as follows:


  1. That the petitioner’s objection to the PF&R be, and hereby

    is, overruled.


  2. That the magistrate judge’s Proposed Findings and

    Recommendation be, and hereby are, adopted and incorporated

    in full.


  3. That the plaintiff’s Motion for Preliminary Injunction

    and/or Protective Order (ECF No. 47) and his Motion

    Requesting an Order to be Moved from Mount Olive



                                  4
    Correctional Complex if New Offer of Settlement is Refused

    (ECF No. 118) be, and hereby are, denied.


  4. That the defendants’ motion to dismiss (ECF No. 34) be, and

    hereby is, denied without prejudice, pending a new

    responsive pleading by those defendants in view of the

    addition of fifty more defendants in the Second Amended

    Complaint.


  5. That this matter be, and hereby is, again referred to the

    United States Magistrate Judge for additional consideration

    of the plaintiff’s claims for relief contained in the

    Second Amended Complaint, on which this matter will now

    proceed.


         The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record, any

unrepresented parties, and the United States Magistrate Judge.


                           ENTER: March 28, 2019




                                5
